DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
General Remarks
Status of application: Non-Final office action
Claims
Claims 1, 7 and 16 are independent
Claims 1-20 are pending
Previous IDS
IDS filed 01/27/2017 has been considered
IDS filed 09/12/2015 has been considered
IDS filed 01/05/2018 has been considered
112 B rejection is provided

Response to Arguments
Applicant’s arguments, filed 03/24/2021, with respect to the rejection(s) of claim(s) 1, 7 and 16 under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chung (US pg. no. 20120220835).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim limitation indicates that
“…controller to determine the presence of an internet gateway chip
and if it is determined that an internet gateway device is present to control the transmitter to transmit…”  The claim is written as internet gateway chip and the internet gateway device are equivalent. However it is not clear from the claim language that the internet gateway chip and the internet gateway device are equivalent making it difficult to determine the scope of the claim as a result rendering it indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger (US pg. no. 20170303785), further in view of Doukas “Bringing IoT and Cloud Computing towards Pervasive Healthcare," herein after Doukas, further in view of Chung (US pg. no. 20120220835).
Regarding claim 1. Mensinger discloses a system to communicate data of a continuous glucose monitor (CGM) sensor directly to a cloud storage network to thereby store data of the CGM sensor, the system comprising:
		a CGM element for measuring glucose measurement data (fig. 2B, 4 discloses glucose measuring device) and communicating said glucose measurement data to a cloud storage network ([0034]The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server (cloud storage) over a cellular network, Wi-Fi network, and the like); 
		the CGM element comprising a sensor (fig. 12B 12 sensor electronics), a controller (fig. 5 214 processor module), and a transmitter coupled to an exposed portion of the sensor ([0043] The sensor electronics module 12, medicament delivery pump 2, a glucose meter 4, and/or other devices/sensors may couple via a wired links to one or more devices, such as a receiver 102; [0052] At 180, receiver 102 may send sensor data, such as analyte data from sensor system 8 and the like, to gateway 104 (the transmitting component corresponds to transmitter). The part of the sensor that is attached to body of the transmitting component corresponds to exposed portion of the sensor).
		But, Mensinger does not explicitly disclose:

In the same field of endeavor, Doukas discloses:
 wherein the transmitter and the receiver a--nd display device (fig. 2 discloses sensor gateway that is the mobile device (receiver and display device) and a mobile sensor component (transmitter) transmitting senor data from the sensor to the cloud) are configured to establish direct data communication with cloud network storage (fig. 2 discloses sensor gateway, phone that corresponds to receiver a--nd display device establishing direct data communication of the sensor data to the cloud; Doukas I. Introduction, page 922 col. 2 discloses sensors collect bio signals from the user (like heart rate, ECG, oxygen saturation and temperature)... Depending on the wireless technology used, the data can be forwarded to a mobile phone (intermediary receive and display device that is configured for direct data communication to cloud) or directly to the Cloud infrastructure (transmitter of sensor configured for direct data communication to cloud), and to receive said data of said biometric measurement data of said sensor element and communicate said biometric measurement data  to said cloud network storage via said direct data communication with said cloud network storage without user interactions (Doukas III.  Materials and Methods, A. Proposed System Architecture, page 924, col. 1 discloses the sensor gateway (mobile device) that collects all the signals from the sensors and forwards them to the Internet. It discloses that the gateway can be a mobile phone 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Mensinger with Doukas. The modification would allow configurable system that can be flexibly configured to directly communicate measured data to the cloud that would enable effectively adapting communication to the cloud based on need, and capability of sensor devices.
But, the combination does not explicitly disclose: 
wherein the CGM element comprises stored executable program instructions executable by the controller to determine the presence of an internet gateway chip and if it is determined that an internet gateway device is present to control the transmitter to transmit the glucose measurement directly to the cloud storage network, and if it is determined that the CGM element does not include an internet gateway device to control the transmitter to transmit the glucose measurement to a receiver and display device; 
	However, in the same field of endeavor, Chung discloses:
	 wherein the sensor comprises stored executable program instructions executable by the controller to determine the presence of an internet gateway chip ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor that is determined to directly transmit comprises determining whether the chip on the sensor to directly transmit data to the cloud is available and functional. Using the chip on the sensor to directly transmit data to the cloud comprises determining the chip on the sensor is available (determining)) and if it is determined that an internet gateway device is present to control the transmitter to transmit the glucose measurement directly to the cloud storage network ([0039] In some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor (internet gateway device) to directly transmit comprises determining whether the chip on the sensor to directly transmit data to the cloud is available. The component on the sensor that controls direct transmission of data to the cloud corresponds to controller. These are contingent limitations. The prior art need to teach only one of the steps of the mutually exclusive steps and only the step such as: “control the transmitter to transmit the glucose measurement directly to the cloud storage network” not the condition that is given patentable weight (see MPEP 2111.04). In system claim of contingent limitations, a structure to perform the steps after the contingent conditions is needed and only the steps are given patentable weight in case the conditions are met where the prior art teaches that), and if it is determined that the sensor element does not include an internet gateway device to control the transmitter to transmit the glucose measurement to a receiver and display device ([0038] FIG. 3 illustrates an embodiment of the body sensor 10 on a patient wirelessly transmitting physiological data to a mobile application 46 on a cellular device 48… The cellular device 48 can send the physiological data to the cloud 50 via any acceptable protocol, such as for example, Wi-Fi. In system claim of contingent limitations, only a structure to perform the steps after the contingent conditions in case the conditions are met is needed (see MPEP 2111.04). The conditions themselves are not given patentable weight rather it is the steps after the conditions that have patentable weight. fig. 3 discloses the first structure, a sensor 10 (chip on the sensor that corresponds to internet gateway device), 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Chung. The modification would allow sending measured sensor data directly to the cloud or through interfacing device when the senor is not capable of direct internet communication as a result enabling efficient sensor system where it can extend communication through intermediate device when sensor capability is constrained.
Regarding claim 2, the combination discloses the system of claim 1.
Doukas further discloses, wherein said receiver and display device comprises at least one internet gateway chip (fig. 2 discloses sensor gateway chip that is the mobile phone chip for interfacing the sensor with internet).
Regarding claims 3, the combination discloses the system of claim 1.
	Doukas further discloses, wherein said receiver and display device (fig. 2 discloses sensor gateways (phone)) comprises a web service application programming interface (API) (fig.2, REST API lightweight interfaces (like REST Web Services) than can be used by the sensor gateways for sending sensor data and retrieving information).	
	Regarding claim 4. The combination discloses the system of claim 2.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Doukas discloses, wherein said sensor element comprises a mobile communication terminal (fig.2, sensor gateway), wherein said mobile communication terminal comprises a wireless display device (fig. 2. senor gateway is a mobile phone with display) and wherein said internet gateway chip is incorporated with said mobile communication terminal (fig. 2, the senor gateway (mobile phone) interfacing the sensor with internet. The chip of the phone corresponds to the chip).
Regarding claim 5. The combination discloses the system of claim 2.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Doukas further discloses, wherein said sensor element comprises a receiver of an existing wireless display device and wherein said internet gateway chip is incorporated with said existing receiver (fig. 2, the senor gateway (mobile phone) interfacing the sensor with internet. The chip of the phone corresponds to the chip. The receiver of the sensor that receives instruction from the cloud through the sensor gateway corresponds to the receiver. Any wearable sensor with display that receive and transmits to/from data to external component reads on the above limitation).
Regarding claim 6.  The combination discloses the system of claim 2.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Doukas further discloses, wherein said sensor element comprises an existing sensor and transmitter and wherein said internet gateway chip is incorporated with said existing sensor (B. Case based implementation, page 925 col. 1 discloses Arduino sensor board equipped with … sensors. It has also a WiFi communication module that allows it to connect directly to the Cloud infrastructure when there is a wireless network available with a Wi-Fi capability. The internet gateway chip of the Arduino corresponds to chip and the Arduino corresponds the transmitter).
Regarding claim 7. Mensinger discloses a method to communicate data of a continuous glucose monitor (CGM) sensor directly to a cloud storage network to thereby store data of the CGM sensor, comprising:
providing a CGM element of a CGM system (fig. 2B 198), the CGM element comprising a sensor (fig. 2B 12 sensor electronics), a controller (fig. 5, 214 processor module), stored executable program instructions, and at least one transmitter coupled to an exposed portion of the sensor to provide direct data communication with cloud network storage  ([0034]The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server (cloud storage) over a cellular network, Wi-Fi network, and the like; [0043] The sensor electronics module 12, medicament delivery pump 2, a glucose meter 4, and/or other devices/sensors may couple via a wired links to one or more devices, such as a receiver 102; [0052] At 180, receiver 102 may send sensor data, such as analyte data from sensor system 8 and the like, to gateway 104 (the transmitting component corresponds to transmitter). The part of 
controlling said CGM system according to the stored executable program instructions to continuously monitor a glucose level at a site and process glucose measurement data based on said glucose level of said sensor for transmission ([0034] discloses the gateway device gathers information, including real-time or near-real-time (continuous) glucose concentration values, from the display device and transmits the information to a secure server. The processing for transmission corresponds to processing); and 
		But, Mensinger does not explicitly disclose:
		controlling said receiver or mobile communication terminal to transmit said biometric measurement data to said cloud network storage via said communication element of said receiver or mobile communication terminal without user interactions.
		However, in the same field of endeavor, Doukas discloses:
		 controlling said receiver or mobile communication terminal to transmit said biometric measurement data to said cloud network storage via said communication element of said receiver or mobile communication terminal without user interactions (page 925, B. case based implementation; par. 2 discloses a mobile android phone that is not included in the sensor used as sensor gateway for interfacing the sensor to internet. The android phone corresponds to receiver. Managing and performing the process of interfacing the sensor to the cloud corresponds to controlling the devices to transmit received data).

But, the combination does not explicitly disclose:
if said sensor does not include an internet gateway device, to control said sensor to transmit said glucose measurement data to a receiver or mobile communication terminal of said CGM system that includes said internet gateway device.
However, in the same field of endeavor, Chung discloses:
if said sensor does not include an internet gateway device, to control said sensor to transmit said glucose measurement data to a receiver or mobile communication terminal of said sensor system that includes said internet gateway device ([0038] FIG. 3 illustrates an embodiment of the body sensor 10 on a patient wirelessly transmitting physiological data to a mobile application 46 on a cellular device 48… The cellular device 48 (receiver or mobile communication terminal) can send the physiological data to the cloud 50 via any acceptable protocol, such as for example, Wi-Fi. The chip on the cellular device transmitting corresponds to internet gateway device. For method claims, in contingent limitations, the conditions are mutually exclusive. Only one of the conditions happens and broadest reasonable interpretation requires that the prior art teaching only the step of one of the contingent limitations (see MPEP 2111.04)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination 
Regarding claim 8, the combination discloses the method of claim 7.
Doukas further discloses wherein said transmitter transmits to receiver comprising an internet gateway chip (fig. 2 discloses sensor gateway chip that is the mobile phone chip for interfacing the sensor with internet. The receiver of the mobile device corresponds to receiver).
Regarding claim 9. Doukas discloses the method of claim 8, 
Doukas further discloses wherein said internet gateway chip comprises a dedicated internet gateway chip configured to communicate with separate cloud storage networks (fig. 2 discloses sensor gateway chip that is the mobile phone chip for interfacing the sensor with internet. Gateway interfaces a device with separate networks).
	Regarding claim 10, the combination discloses the method of claim 7.
	Doukas further discloses wherein said sensor system (fig. Sensor system) comprises a web service application programming interface (API) (fig.2, REST API lightweight interfaces (like REST Web Services) than can be used by the sensor gateways for sending sensor data and retrieving information).
Mensinger discloses CGM system ([0052-0054] continuous analytic sensor);
Regarding claim 11, the combination discloses the method of claim 8.
All other limitations of claim 11 are similar with the limitations of claim 4. The claim is rejected on the analysis of claim 4 above.
Regarding claim 12, the combination discloses the method of claim 8.
All other limitations of claim 12 are similar with the limitations of claim 5. The claim is rejected on the analysis of claim 5 above.
Regarding claim 13, the combination discloses the method of claim 8.
All other limitations of claim 13 are similar with the limitations of claim 6. The claim is rejected on the analysis of claim 6 above.
Regarding claim 14. The combination discloses the method of claim 7.
Doukas further discloses, wherein at least one of direct data communication with cloud network storage and access to data of cloud network storage is provided in response to a user registration (fig. 2, discloses authentication and providing access only for authorized members. The authentication process confirms whether the requesting entity is authorized (registered user) and a member of the service).
Regarding claim 15. The combination discloses method of claim 7.
Doukas further disclose, wherein at least one of direct data communication with cloud network storage and access to data of cloud network storage is provided in response to a user fee payment (II. RELATED WORK AND BACKGROUND INFORMATION, page 923, par. 4 discloses providing on-demand cloud services. That corresponds to service on- demand based on fee. It is known in the art that cloud storage or processing service to the client of the cloud (sensor network) or service provider is fee based).

Claim 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mensinger (US pg. no. 20170303785), further in view of Chung (US pg. no. 20120220835).
Regarding claim 16. Mensinger discloses a system to communicate data of a continuous glucose monitor (CGM) sensor directly to a cloud storage network to thereby store data of the CGM sensor, the system comprising:
a CGM system (fig. 2B 198) comprising a glucose sensor (fig. 2B 12 sensor electronics), a controller (fig. 2B 214 processor of the sensor), stored executable program instructions, and a data transmitter coupled to an exposed portion of the glucose sensor, for measuring glucose measurement data and communicating said glucose measurement data to at least one internet gateway device ([0034]The gateway can transmit information gathered from the continuous glucose monitoring system wirelessly to the secure server (cloud storage) over a cellular network, Wi-Fi network, and the like); [0043] The sensor electronics module 12, medicament delivery pump 2, a glucose meter 4, and/or other devices/sensors may couple via a wired links to one or more devices, such as a receiver 102; [0052] At 180, receiver 102 may send sensor data, such as analyte data from sensor system 8 and the like, to gateway 104 (the transmitting component corresponds to transmitter). The part of the sensor that is attached to body of the transmitter corresponds to exposed portion of the sensor);
But, Mensinger does not explicitly disclose:
the stored executable program instructions are executable by the controller to determine the presence of an internet gateway device and if it is determined that an internet gateway device is present to control the transmitter to transmit the glucose measurement data directly to a cloud storage network.
 if it is determined that the CGM element does not include an internet gateway device to control the transmitter to transmit the glucose measurement data to a receiver and display device having an internet gateway device  without user interactions.
However, in the same field of endeavor, Chung discloses the stored executable program instructions are executable by the controller to determine the presence of an internet gateway device ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. Using the chip (internet gateway device) on the sensor to directly transmit data to the cloud comprises determining the chip on the sensor is available (determining)) and if it is determined that an internet gateway device is present to control the transmitter to transmit the glucose measurement data directly to a cloud storage network ([0039] In some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor (internet gateway device) to directly transmit comprises determining whether the chip on the sensor to directly transmit data to the cloud is available. The component on the sensor that controls direct transmission of data to the cloud corresponds to controller. These are contingent limitations. Prior art need to teach only one of the steps and only the step such as: “control the transmitter to transmit the glucose measurement directly to the cloud storage network” not the condition that has patentable weight (see MPEP 2111.04). In system claim of contingent limitations, what is needed is a structure to perform the steps after the contingent conditions in case the conditions are met (see MPEP 2111.04). The 
 	if it is determined that the CGM element does not include an internet gateway device to control the transmitter to transmit the glucose measurement data to a receiver and display device having an internet gateway device without user interactions ([0038] FIG. 3 illustrates an embodiment of the body sensor 10 on a patient wirelessly transmitting physiological data to a mobile application 46 on a cellular device 48… The cellular device 48 can send the physiological data to the cloud 50 via any acceptable protocol, such as for example, Wi-Fi. In system claim of contingent limitations, what is needed is a structure to perform the steps after the contingent conditions in case the conditions are met (see MPEP 2111.04). The conditions themselves are not given patentable weight rather it is the steps after the conditions that have patentable weight. fig. 3 discloses the first structure, a sensor 10 (chip on the sensor that corresponds to internet gateway device), to directly transmit data; and the second structure, display device 48 to be used as intermediary device to send sensor data to the cloud. The system has both structures to perform both steps of the contingent conditions).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Mensinger with Chung. The modification would allow sending measured sensor data directly to the cloud 
Regarding claim 17, the combination discloses the system of claim 16.
Chung further discloses wherein said internet gateway device comprises at least one internet gateway chip ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip of the sensor transmitting data corresponds to internet gateway device).
Regarding 18.     The combination discloses the system of claim 17.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Chung further discloses wherein said senor element comprises a mobile communication terminal (fig. 3, 48 mobile transmitting terminal), wherein said mobile communication terminal comprises a wireless display device (fig. 3, discloses display of mobile device 48) and wherein said internet gateway chip is incorporated with said mobile communication terminal (fig. 3 discloses the device 48 is capable of transmitting sensor data from senor 10 the cloud. The circuit transmitting corresponds to chip).
Regarding 19. The combination discloses the system of claim 17.
CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Chung discloses wherein said sensor element comprises a receiver of an existing wireless display device and wherein said internet gateway chip is incorporated with said existing receiver (fig. 3 discloses the device 48 is capable of transmitting sensor data from senor 10 the cloud. The circuit on the mobile device transmitting corresponds to chip. The link between the sensor and the mobile terminal corresponds to receiver. Where the chip of the mobile device located corresponds to the receiver comprising the chip).
Regarding 20.   The combination discloses the system of claim 17.
Mensinger discloses CGM element ([0052-0054], [0079-80] discloses continuous analytic sensor). 
CGM element for measuring glucose data (([0052-0054], [0079-80] discloses continuous analytic sensor for continuously measure glucose). 
Chung discloses wherein said sensor element comprises an existing sensor and transmitter and wherein said internet gateway chip is incorporated with said existing sensor ([0039] in some embodiments, the body sensor 10 transmits the physiological data directly to the cloud 50 via a standard wireless protocol such as Wi-Fi. The chip on the sensor (internet gateway device) to directly transmit corresponds to incorporated chip).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Spanhake (US pg. no. 20110092164) [0011]
-Sridhar (US PG 20130097276) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 5712701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        04/10/2021